Mikoll, J. (dissenting).
The court’s instructions were confusing, unclear and inadequate in articulating the legal principles underlying the criminal charges pending against defendant. The jurors were thus deprived of the necessary understanding of applicable law in arriving at their verdict. The jurors indicated great confusion immediately after the instructions were given. Despite their obvious lack of comprehension, the court failed to clarify its instruction in any meaningful way. The court’s charge violated the mandate of CPL 300.10 and denied defendant due process of law. The judgment should be reversed and a new trial ordered.